Citation Nr: 9920005	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-surgical 
residuals of left total knee replacement, currently evaluated 
as 30% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which, in part, denied the veteran's 
claim for an increased evaluation for residuals of his left 
total knee replacement.  The RO also denied entitlement to 
individual unemployability, special monthly compensation 
based on being housebound and special monthly compensation 
based on loss of use of the left lower extremity.  These 
matters, however, are not before the Board on appeal.

The Board notes that in a January 1998 record in the claims 
file (VA Form 21-6789), the RO indicated it would inquire of 
the veteran as to whether he wished to pursue a claim for 
nonservice-connected permanent and total disability pension 
benefits.  Because there is no record of follow-up on this 
issue, it is therefore referred to the RO for appropriate 
action.

The veteran filed a separate claim for service connection and 
compensation for scars which are residuals of his left knee 
surgery.  Service connection was granted for these scars in 
an October 1998 rating decision, and they were evaluated as 
noncompensable.  The veteran has not appealed this decision.


FINDING OF FACT

The veteran's residuals of left knee replacement surgery are 
not productive of chronic severe painful motion or weakness.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for the veteran's service-connected residuals of left 
knee replacement surgery are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5055, 5260, 5261.

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned for 
residuals of his left knee replacement surgery should be 
increased to reflect more accurately the severity of his 
symptomatology.  As a preliminary matter, it is noted that 
the veteran's claim alleges an increase in severity of the 
service-connected disability, and is therefore a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was first granted service connection for his left 
knee condition with traumatic arthritis in 1979, effective 
July 1978, evaluated as 10 percent disabling.  The condition 
progressed and the evaluation was increased to 20 percent, 
effective October 1980, and to 30 percent, effective December 
1993.  Medical records from the Cleveland Clinic show that 
the veteran eventually underwent a left total knee 
arthroplasty (replacement) in January 1997.  

In early February 1997, the veteran had a VA examination, in 
order to determine whether evaluation of the left knee 
disability should be changed due to the recent surgery.  
Range of motion was 0 to 90 degrees.  There was swelling, 
pain and palpable tenderness in the knee joint.  There was a 
scar extending from the lower 1/3 of the anterior aspect of 
the left thigh onto the anterior aspect of the left knee, a 
portion of which was unhealed.  The open area showed a 
blackish scab formation, but the edges appeared healthy and 
there was no oozing from the wound.

Several days after the examination, the veteran reported to 
the Cleveland Clinic for follow-up.  It was determined that 
the surgical site had developed a progressive necrosis of the 
skin, requiring the veteran to undergo a second surgery in 
February 1997.  The wound was debrided and a left medial 
gastrocnemius muscle flap was created for coverage of the 
left knee defect.

Based on private medical records documenting the veteran's 
left knee replacement and subsequent corrective surgery and 
the report of February 1997 VA examination, the RO issued a 
rating decision in October 1997, granting a temporary 100 
percent disability evaluation to the veteran for his period 
of convalescence.  The evaluation of the disability was 
increased to 100 percent for the period commencing with the 
date of the first surgery and ending in March 1997, 13 months 
after the second surgery.

Records from the Cleveland Clinic show that in July 1997, the 
veteran suffered an acute myocardial infarction, causing 
significant spinal cord damage.  According to the veteran, 
that episode has left him paralyzed from the waist down.

Two recent VA examinations have been performed to assess the 
veteran's level of disability caused by the left knee 
condition.  In April 1998, the examiner observed the veteran 
was wheelchair bound and could not stand or walk.  He had a 
well-healed gastroc-soleus flap over the anterior aspect of 
his knee and no evidence of infection.  There was no further 
necrosis of soft tissue and no effusion, and the knee was 
neither painful nor tender to palpation.  The veteran could 
not actively move his knee due to his unrelated paralysis, 
however the knee could be moved passively from 0 to 90 
degrees without pain.  X-rays showed total left knee 
replacement with satisfactory position of the prosthesis and 
no recent fractures, dislocations or destructive bone 
changes.

The veteran was afforded another VA examination in September 
1998, including specialized examinations of scars, muscles 
and joints.  A 23-centimeter scar on the anterior of the left 
leg, indicative of the arthoplasty, was observed to be 
superficial and non-tender.  A grafted area in the same area 
was also healthy and non-tender.  There was an erythematous 
area joining the scar which was also superficial and non-
tender.  On the posterior of the left leg there was a 23-
centimeter scar which was also superficial and non-tender.  
On the left thigh, the donor site for the skin graft, there 
was a faintly visible 10-centimeter long and 6-centimeter 
wide scar which was benign, superficial and non-tender.  On 
the muscle and joint examination, it was observed that the 
veteran was paralyzed due to a heart attack and blood clot, 
so he had no active function in his lower extremities.  There 
had been no change in the left leg.  Due to the surgery, the 
veteran had no motion in his gastroc-soleus muscle; however, 
he had no active motion in the leg at all due to paralysis.  
Knee motion was from 10 to 90 degrees passively.  All wounds 
and soft tissues were healed.

The veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5055 which provides criteria to evaluate 
cases of prosthetic replacement of the knee joint.  An 100 
percent evaluation is granted for one year following 
implantation; a 60 percent evaluation is granted for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity; and a 30 percent evaluation is 
granted for intermediate degrees of residual weakness, pain 
or limitation of motion to be rated by analogy to diagnostic 
codes 5256, 5261, or 5262.

Under this code provision, the veteran is entitled to a 30 
percent evaluation.  The one-year period for convalescence 
has expired, and therefore a 100 percent evaluation is no 
longer warranted.  A 60 percent evaluation is not warranted 
because there is no evidence on examination that the veteran 
experiences severe painful motion or weakness due to the 
service-connected disability.  Although current evaluation of 
the veteran's service-connected disability is complicated by 
the fact that the veteran is now paralyzed from the waist 
down, it is clear that the veteran's knee has healed 
appropriately after the surgery, it does not cause the 
veteran any pain, and there is no indication that it would 
cause significant pain or weakness if the veteran were not 
paralyzed.  Thus, the only remaining rating is 30 percent for 
residual weakness, pain or limitation of motion.  As noted, 
these are difficult to assess, however, post-operatively the 
veteran had range of motion from 0 to 90 degrees before he 
was paralyzed, which represents some limitation of flexion, 
although not to a compensable degree.  See 38 C.F.R. § 4.71a, 
DC 5260.  The veteran was not limited in extension.  See 
38 C.F.R. § 4.71a, DC 5261.  There was no evidence of 
ankylosis, as required for rating under DC 5256, and no tibia 
or fibula impairment, as required for rating under DC 5262.

The veteran's representative argues that an additional 10 
percent should be awarded pursuant to DC 5003 for 
degenerative arthritis, because the VA has determined that 
separate ratings may be given for instability of the knee 
under DC 5257 and degenerative arthritis under DC 5003.  See 
VAOPGCPREC 23-97.  However, the allowance of separate ratings 
under those two provisions is based on the fact that loss of 
motion is not included in the diagnostic criteria for 
instability of the knee.  In contrast, DC 5055 does refer to 
limitation of motion and therefore that symptom is already 
included in the 30 percent rating applicable to the veteran 
herein.  Moreover, there is no evidence that the veteran has 
degenerative arthritis subsequent to the knee replacement 
surgery.  The Board is mindful of the prohibition against 
engaging in "pyramiding.  See 38 C.F.R. § 4.14.


ORDER

An evaluation in excess of 30 percent for post-surgical 
residuals of left total knee replacement is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

